DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 5/6/2022.
Claims 1-8 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-8 remain pending in the application.
Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 	Regarding claims 1, 5, and 8, Applicant argues that the claims have been amended to address the previous rejection under 35 U.S.C. 112(b).	The Examiner respectfully disagrees. The claims were previously rejected under 35 U.S.C. 112(b) because the claims previously recited transmitting “a data signal” using frequency multiplexing (FDM) to all of the terminal stations as well as transmitting “a data signal” using spatial multiplexing (SDM) to a single terminal station. The same term “a data signal” is used for each transmission, and it is unclear if each recitation of “a data signal” is intended to refer to the same data signal (and thus the data transmitted via FDM and SDM is the same) or if each recitation of “a data signal” is intended to refer to a different data signal (and thus the data transmitted via FDM and SDM is different). Applicant’s amendments do not appear to make any changes that clarify this issue. Applicant has amended the claims to use “or” language rather than the previous “and” language such that now only one of FDM and SDM transmission is required, but such “or” language may still be broadly reasonably interpreted as including both FDM and SDM transmission of the claimed “a data signal” and thus the previous problem is still present. Claims 1, 5, and 7 are thus still indefinite. 	Regarding claims 2 and 6, Applicant argues that the claims have been amended to address the previous rejection under 35 U.S.C. 112(b).	The Examiner respectfully disagrees. Although Applicant’s amendments to the claims appear to resolve the previous issues with regard to claims 2 and 6, the amendment of claims 1 and 5 has created a new indefiniteness issue with regard to antecedent basis conflicts between new language in claims 1 and 5 and language that was previously present in claims 2 and 6. Please see the 35 U.S.C. 112(b) rejection of claims 2 and 6 below for a detailed discussion regarding this new issue.
Claim Objections
Claim 8 is objected to because of the following informalities:  	Regarding claim 8, the claim has been amended to recite “and one or frequency multiplex-transmit a data signal,” which appears to be a typographical error and should instead recite “and one of frequency multiplex-transmit a data signal” in line with similar independent claims 1 and 5.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 5, and 8, the claims have been amended to recite “identify a relay station of the plurality of relay stations transmitting a signal receivable in the service area based on positions of the plurality of relay stations, and one of frequency multiplex-transmit a data signal in a different frequency band to each of the plurality of terminal stations via at least one or given terminal station of the plurality of terminal stations supporting spatial multiplex transmission in a particular frequency band and via one or more of the plurality of relay stations.” The claims thus recite potentially transmitting “a data signal” using frequency division multiplexing (FDM) to all of the terminal stations as well as transmitting “a data signal” using spatial division multiplexing (SDM) to a single terminal station. The same term “a data signal” is used for each transmission, and it is unclear if each recitation of “a data signal” is intended to refer to the same data signal (and thus the data transmitted via FDM and SDM is the same) or if each recitation of “a data signal” is intended to refer to a different data signal (and thus the data transmitted via FDM and SDM is different). Claims 1, 5, and 8 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as potentially referring to the same data signal or to different data signals.	Regarding claims 2 and 6, the claims recite to “select one or more relay stations of the plurality of relay stations” and later states that “the data signal addressed to the given terminal station is spatial multiplex-transmitted via the one or more relay stations selected by the given terminal station.” However, claims 1 and 5 from which claims 2 and 6 depend separately recite “one or more of the plurality of relay stations” in connection with spatial multiplex transmission which appears to have conflicting antecedent basis with “one or more relay stations of the plurality of relay stations” recited in claims 2 and 6. It is therefore unclear if “one or more relay stations of the plurality of relay stations” recited in claims 2 and 6 is intended to be the same or different from “one or more of the plurality of relay stations” recited in claims 1 and 5. Claims 2 and 6 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly wherein “one or more relay stations of the plurality of relay stations” recited in claims 2 and 6 is potentially the same or different from “one or more of the plurality of relay stations” recited in claims 1 and 5.	Regarding claims 2-4 and 6-7, the claims are rejected because they depend from rejected claims 1 and 5 respectively.	Regarding claims 3-4 and 7, the claims are rejected because they depend from rejected claims 2 and 6 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feki et al. (US 2018/0278325, Feki hereinafter).	Regarding claims 1, 5, and 8, Feki teaches a method of wireless communication, a base station apparatus of a wireless communication system (Network entity 100, which at least paragraph [0071] teaches may be a base station; Feki; Figs. 1 and 3-4d; [0011], [0031], [0047], [0071], [0076]-[0078]), and a wireless communication system that includes a base station (As can be seen for instance in at least Figs. 1 and 3-4c, a wireless communication system may include a network entity such as a base station; Feki; Figs. 1 and 3-4d; [0011], [0031], [0047], [0071], [0076]-[0078]), a plurality of relay stations that are moving (As can be seen for instance in at least Figs. 1 and 3-4c, a wireless communication system may include a plurality of network devices including user equipment (UEs) and relay devices. Fig. 1 for instance depicts at least three potential relays 101a-101c. As is depicted for instance in at least Fig. 3 and discussed in at least paragraph [0051], relays may be comprised of UEs, which may be broadly reasonably interpreted as moving. Such UEs operating as relays may be broadly reasonably interpreted as a plurality of relay stations that are moving; Feki; Figs. 1 and 3-4d; [0011], [0031], [0047], [0051], [0071], [0076]-[0078]), and a plurality of terminal stations in a service area (As can be seen for instance in at least Figs. 1 and 3-4c, a wireless communication system may include a plurality of network devices including UEs in a service area; Feki; Figs. 1 and 3-4d; [0011], [0031], [0047], [0071], [0076]-[0078]), and performs downlink multiple access from the base station to each of the plurality of terminal stations via one or more relay stations of the plurality of relay stations (A base station such as that depicted in at least Figs. 3-4c that performs downlink communication using spatial multiplexing with a plurality of UEs via one or more relay stations may be broadly reasonably interpreted as performing downlink multiple access from the base station to each of the plurality of terminal stations via one or more relay stations of the plurality of relay stations; Feki; Figs. 1 and 3-4d; [0011], [0031], [0047], [0071], [0076]-[0078], [0098], [0105]), wherein 	the base station includes a processor (The network entity may be comprised of a divider 109, a determiner 111, a selector 113, and an assigner 117, each of which alone or together may be broadly reasonably interpreted as being implemented using generic structure such as a processor. At least claim 15 also discusses implementation using a processor; Feki; Fig. 1; [0049], [0053]; Claim 15); and a storage medium having computer program instructions stored thereon (The network entity may be comprised of a memory 115. At least claim 15 also discusses implementation using a non-transitory machine-readable medium storing instructions for execution by a processor; Feki; Fig. 1; [0049], [0053], [0060]-[0061]; Claim 15), when executed by the processor, perform to: 	identify a relay station of the plurality of relay stations transmitting a signal receivable in the service area based on positions of the plurality of relay stations (As can be seen for instance in at least Fig. 8 and its corresponding description, relay selection may include generation of a set of feasible relays (SOFR), determination of the relay isolation measure for each communication relay of the SOFR, and selecting a relay based on the isolation measures. At least paragraphs [0089]-[0091] discuss selecting the relay with the largest isolation measure or the relay with the largest isolation measure among the relays that are within x meters from the user equipment. Such selection measures may be broadly reasonably interpreted as being based on positions of the plurality of relay stations. Such relay stations operating within such geographical areas may also be broadly reasonably interpreted as transmitting a signal receivable in a service area. The Examiner would also like to note that at least Figs. 2 and 7 and their corresponding descriptions also teach such a relay selection. The base station may thus be broadly reasonably interpreted as identifying a relay station of the plurality of relay stations transmitting a signal receivable in the service area based on positions of the plurality of relay stations; Feki; Figs. 2 and 7-8; [0031], [0072]-[0074], [0089]-[0091], [0096]-[0101]), and one of frequency multiplex-transmit a data signal in a different frequency band to each of the plurality of terminal stations via at least one relay station, or spatial multiplex-transmit a data signal to a given terminal station of the plurality of terminal stations supporting spatial multiplex transmission in a particular frequency band and via one or more of the plurality of relay stations (At least paragraph [0098] discusses the use of spatial multiplexing in connection with transmission between the relay and the user equipment. At least paragraph [0105] also discusses relaying with spatial multiplexing as being enabled by methods 200, 700, and 800 described in Figs. 2, 7, and 8 respectively. The selection of a relay station for transmission to a user equipment taught in Figs. 2, 7, and 8 and their corresponding descriptions may thus be broadly reasonably interpreted as comprising spatial-multiplex transmission of a data signal to the user equipment, which may be broadly reasonably interpreted as a given terminal station of the plurality of terminal stations. Such a terminal receiving such spatial-multiplex transmission may also be broadly reasonably interpreted as supporting spatial multiplex transmission, and such spatial-multiplex transmission may additionally be broadly reasonably interpreted as being performed in a particular frequency band. The base station may thus be broadly reasonably interpreted as teaching spatial multiplex-transmitting a data signal to a given terminal station of the plurality of terminal stations supporting spatial multiplex transmission in a particular frequency band and via one or more of the plurality of relay stations; Feki; Figs. 2 and 7-8; [0072]-[0074], [0089]-[0091], [0096]-[0101], [0105]).
Allowable Subject Matter
Claims 2-4 and 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The Examiner would like to note that such allowability is subject to change depending on the amendments made to overcome such rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474